DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjerketvedt et al. (US Patent Application Publication No. 2017/0196160 A1).
Bjerketvedt et al. ‘160 discloses a system for monitoring the operational status of ground-engaging tools of an agricultural implement, the system comprising:
regarding claim 1,
	a frame (110);

a shear pin (16) at least partially extending through both the attachment structure and ground-engaging tool to prevent pivoting of the ground-engaging tool about the pivot point when the shear pin is in an operable working condition;
an electrical connection (paras. 0015, 0020, 0021) through at least one component of the assembly or the shear pin and associated with the shear pin; and
a controller (40) coupled to the electrical connection, the controller configured to determine a change in the working condition of the shear pin based on an electrical property of the electrical connection;
regarding claim 2,
wherein the ground-engaging tool comprises a shank;
regarding claim 3,
	wherein the change in the working condition of the shear pin corresponds to a shearing of the shear pin (para. 0016);
regarding claim 4,
wherein the electrical property includes at least one of a connectivity or resistance;
regarding claim 5,
wherein the controller is configured to determine there has been a change in the working condition of the shear pin when the resistance across the electrical connection exceeds a resistance threshold;
regarding claim 6,

regarding claim 7,
wherein the controller is configured to generate an interface element for display to an operator on a user interface, the interface element providing a visual indicator associated with the working condition of the shear pin (para. 0018);
regarding claim 8,
wherein the electrical connection comprises at least one of the shear pin or an independent electrical component associated with the shear pin (elements 34, 38);
regarding claim 10,
wherein the electrical connection comprises the ground-engaging tool electrically grounded to a soil surface when the ground- engaging tool is in the operable working condition; and
regarding claim 11,
wherein the controller is configured to determine there has been a change in the working condition of the shear pin when a voltage across the electrical connection falls below a voltage threshold (para. 0021).  
	Regarding claims 12-15 and 17-20, the method steps recited therein are inherent to use of the system disclosed by Bjerketvedt et al. ‘160.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 3, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14 of U.S. Patent No. 11,015,993 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the application claims are fully encompassed by the patent claims.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banville et al. (US Patent Application Publication No. 2004/0252029 A1)
Heinsey et al. (US Patent No. 7,324,883 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
10 January 2022